MEMORANDUM **
Homar Barron and his wife, Marguerite Barron, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider the Petitioners’ due process challenge to the denial of their request for voluntary departure because it was not exhausted with the BIA. See Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001) (indicating that due process claims raising correctable procedural errors must be exhausted before the BIA).
We also lack jurisdiction to review the BIA’s denial of the Petitioners’ cancellation of removal applications for failure to demonstrate the requisite hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). We decline to consider whether the BIA properly determined that Petitioners failed to establish ten years of continuous physical presence because their failure to establish the requisite hardship is dispositive. See 8 U.S.C. § 1229b(b)(l); Romero-Torres, 327 F.3d at 889 (an applicant must establish continuous physical presence, good moral character and hardship to qualify for relief).
PETITION FOR REVIEW DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.